Title: Tract Granted by Robert Morris within the Genesee Lands, [June 1797]
From: Morris, Robert
To: 


[New York, June, 1797]





A
27 February 1793
Deed from R Morris & Wife to Herman LeRoy & others called 1000000 (but by bounds)


A2
20 of July 1793
Ditto to ditto (called 800000 as before)


A3No.
24 Decr. 1792
              
                  
                    Do. to do
                    Two adjoining Tracts
                  
                  
                    
                    1000
                    }
                    The most Western & bounding on thelakes with a meridian line for the Eastern boundary
                  
                  
                    500
                  
                


A6
28 Decr. 1796
do. to do    40000



Mortgage
Eastern & extendg Westward to the point of triangle of Le Roy & Bayard


A7
31 of Decr. 1796
Mortgage of same tract for a further purpose



20 of July 1793
for three Tracts the one the SouthEastern Corner of the whole Dutch tracts—




another  for 54.000 acres



called
another  for 46 000



500 000
     100 000 acres


B
11 Jan 1793
From R M to Le Roy & Bayard their own  80 000



5 of April 1797
From Cottringer to R Morris adjoining to Watson




33 750.



6 of April 1797—
From Morris to Craigie Same tract except the Genessee flats



1 May 1796—
From Morris to S Ogden adjoining the lake (granted or to be granted) 50000 acres except Genessee Flats with covenant to give equal quantity of upland.




From




May 31. 1796
to A Hamilton 100 000May 4, 1797



May 4. 1797
from Morris to Harrison


